Citation Nr: 0928905	
Decision Date: 08/03/09    Archive Date: 08/07/09

DOCKET NO.  00-20 649A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to non-service-connected pension benefits, to 
include basic eligibility.

2.  Entitlement to service connection for a cervical spine 
disorder.

3.  Entitlement to service connection for residuals of a 
right knee injury.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The appellant (Veteran) had a period of service from November 
16, 1971, to February 19, 1972, following discharge from a 
Reserve Officers' Training Corps (ROTC) program.  The 
Veteran's DD Form 214 states that he was relieved from active 
duty by reason of expiration of active duty commitment.  In 
addition, the Veteran's service has been characterized by the 
National Personnel Records Center (NPRC) as active duty for 
training (ACDUTRA).  Following completion of the November 16, 
1971 to February 19, 1972 period of service, the Veteran 
enlisted in a reserve component and thereafter served 
additional verified and unverified periods of reserve 
component service.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions promulgated by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, in August 2000, January 2001, and May 2003.  By the 
August 2000 rating decision, the RO denied a claim of 
entitlement to service connection for a cervical spine 
disorder.  Thereafter, by the January 2001 rating decision, 
the RO denied a claim of eligibility for nonservice-connected 
pension.  The Board remanded these two claims in July 2003.

By a May 2003 rating decision, the RO reopened the Veteran's 
previously denied right knee claim, but found that service 
connection was not warranted on the merits.

Despite the determination reached by the RO, in Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996) and Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001) it was essentially held that 
the Board must find new and material evidence in order to 
establish its jurisdiction to review the merits of a 
previously denied claim.  See also VAOPGCPREC 05-92.  In 
December 2004, the Board found that new and material evidence 
had been received, and reopened the claim.  The Board then 
remanded all three of the current appellate claims for 
additional development, to include additional notification to 
the Veteran; obtaining additional service records through 
official channels regarding the character of the veteran's 
November 1971 to 


February 1972 military service; and to accord the Veteran an 
examination which addressed the nature and etiology of both 
his cervical spine and right knee disorders.

By a May 2007 decision, the Board denied the Veteran's 
appellate claims.  He appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  

By a November 2008 memorandum decision, the Court vacated the 
Board decision, and remanded the matter for further 
proceedings.  Judgment was subsequently promulgated by the 
Court in December 2008.

For the reasons stated below, additional development is 
required to comply with the Court's November 2008 Memorandum 
decision.  Accordingly, the appeal is REMANDED to the RO, and 
VA will notify the Veteran if further action is required on 
his part.


REMAND

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  In this case, the Court's November 
2008 memorandum decision concluded, in essence, that VA had 
not satisfied the duty to assist.

With respect to the cervical spine claim, the Court noted 
that there was no dispute the Veteran's cervical spine 
disorder preexisted service, and that the essential inquiry 
was whether the condition underwent an increase in severity 
during service.  The Court found, however, that the Board, in 
its May 2007 decision, lacked 


sufficient information upon which to base its conclusion that 
the Veteran's condition did not worsen in service.  In 
pertinent part, the Court was not satisfied that the August 
2006 VA examination which the Board relied on for its 
conclusion properly addressed the essential question in this 
case - whether the Veteran's condition worsened in service - 
rendering the examination inadequate.  The Court, citing to 
Bowling v. Principi, 15 Vet. App. 1, 12 (2001), stated that 
when an examination report is inadequate, the Board should 
remand the case for further development.  Therefore, the 
Court stated on remand the Board should ensure that the 
examiner renders an opinion consistent with the instructions 
in the 2004 Board remand order.

Regarding the right knee claim, the Court accepted the 
Secretary's admission that the Board's decision failed to 
ensure that the Veteran was provided a VA medical examination 
in accord with the 2004 remand; specifically, that the 
examination "reference[s] the findings and conclusions of a 
May 2000 private clinical opinion and an October 2000 VA 
examination, and, if the examiner reaches a different 
conclusion than expressed in those statements, the examiner 
should explain the rationale for the different 
conclusion(s)."  The Court, citing to Stegall v. West, 
11 Vet. App. 268, 271 (1998), stated that "a remand by ... the 
Board confers on the veteran or other claimant, as a matter 
of law, the right to compliance with the remand orders," 
that "a remand by ... the Board imposes upon the Secretary of 
Veterans Affairs a concomitant duty to ensure compliance with 
the terms of the remand," and that where "the remand orders 
of the Board ... are not complied with, the Board itself errs 
in failing to insure compliance."

In short, the Court found that the August 2006 VA examination 
accorded to the Veteran regarding his cervical spine and 
right knee disorders was not in accord with the instructions 
of the December 2004 remand.  Therefore, a new medical 
examination(s) is required to comply with the memorandum 
decision, which, in turn, means a remand is necessary in this 
case.

Since a new examination(s) is necessary in the instant case, 
the Veteran is hereby informed that 38 C.F.R. § 3.326(a) 
provides that individuals for whom 


examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

Finally, the Court found in regard to the claim of 
nonservice-connected pension benefits that it was 
inextricably intertwined with the other appellate claims 
noted above, and that resolution of these claims(s) could 
alter the Board's analysis of whether the Veteran was 
entitled to pension.  Therefore, the Court found that the 
Board decision regarding pension must be vacated and 
readjudicated by the Board on remand, once the Board has 
properly decided the Veteran's other claims.

The Board further notes that, in the May 2007 decision, it 
observed that the notification provided to the Veteran did 
not include the specific information on disability rating(s) 
and effective date(s) discussed by the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Although the Board 
concluded that this deficiency did not prejudice adjudication 
of the appeal, since a remand is otherwise required in this 
case the Board concludes that while on remand the Veteran 
should be provided with this requisite notice.

For the reasons stated below, this case is REMANDED for the 
following:

1.  Please send the Veteran corrective 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and 


effective date for the claims on appeal, 
as outlined by the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  Please obtain the names and addresses 
of all medical care providers who have 
treated the Veteran for his cervical 
spine and right knee since September 
2006.  After securing any necessary 
release, obtain those records not on 
file.

3.  After obtaining any additional 
records to the extent possible, the 
Veteran should be afforded an 
examination(s) to address the etiology of 
his cervical spine and right knee 
disabilities.  The claims folder must be 
made available to the examiner for review 
of pertinent documents therein in 
connection with the examination; the 
examiner must indicate that the claims 
folder was reviewed.

The examination report should include a 
detailed account of all cervical spine 
and right knee pathology found to be 
present, and should set forth any and all 
appropriate diagnoses.  Any further 
indicated special studies should be 
accomplished.

(a). With regard to the cervical 
spine, the examiner should offer an 
opinion as to: (1) whether it is at 
least as likely as not (50 percent 
or greater probability) that the 
Veteran has any current cervical 
spine disorder which had its onset 
during a period of service, or, (2) 
whether it is at least as likely as 
not (50 percent or greater 
probability) that the Veteran has 
any current 


cervical spine disorder which, if 
preexisting service, was aggravated, 
i.e., permanently worsened, during a 
specific period of military service, 
beyond the natural progression of 
the disorder.  The examiner should 
consider the February 1972 
separation examination notation of 
chronic pain in the cervical region.

(b). With regard to the right knee, 
the examiner should be advised that 
the Veteran's service medical 
records during a period of service 
from November 1971 to February 1972 
state that prior military clinical 
records for the Veteran were lost, 
and that records prior to November 
1970 have not been located despite 
recent attempts.

The examiner should provide an 
opinion, based on the Veteran's 
statements, the evidence of record, 
and the evidence on physical 
examination, without regard to the 
absence of clinical records prior to 
November 1971, whether it is at 
least as likely as not (50 percent 
or greater probability) that the 
Veteran has a current right knee 
disorder which is etiologically 
related to an injury sustained in 
July 1970.  In this regard, the 
examiner should reference the 
findings and conclusions of a May 
2000 private clinical opinion and an 
October 2000 VA examination, and, if 
the examiner reaches a different 
conclusion than expressed in those 
statements, the examiner should 
explain the rationale for the 
differing conclusion(s).

A completed rationale for any opinion(s) 
expressed should be provided.

If the examiner(s) is unable to provide 
the requested opinion(s) without 
resorting to speculation, it should be so 
stated.

4.  Thereafter, review the claims folder 
to ensure that the foregoing requested 
development has been completed.  In 
particular, review the examination 
report(s) to ensure that each is 
responsive to and in compliance with the 
directives of this remand and, if not, 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing any additional 
development deemed necessary, 
readjudicate the issues on appeal in 
light of any additional evidence added to 
the records assembled for appellate 
review.  

If any benefit requested on appeal is not granted to the 
Veteran's satisfaction, the Veteran and his attorney should 
be furnished a Supplemental Statement of the Case (SSOC), 
which addresses all of the evidence obtained after the 
issuance of the last SSOC in November 2006, and provided an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration, if in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

